     Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 1 of 19
                                                            TOM McMAKIN
                                                            Page 1                                                              Page 3
           IN THE UNITED STATES DISTRICT COURT                        1               INDEX
               FOR THE DISTRICT OF MONTANA                            2   EXAMINATION OF TOM McMAKIN BY                           PAGE
                    BUTTE DIVISION
                                                                      3      Mr. Ian McIntosh, Esq...................5, 35
                                                                      4      Ms. Breean Walas, Esq..................19, 38
      __________________________________________________              5   E X H I B I T S R E F E R R E D T O:
      JOHN MEYER,                                                     6   Exhibit 19...................................35, 38
               Plaintiff,                                                 Exhibit 24.........................8, 13-14, 19, 27
         vs.            Cause No. 18-CV-00002-BMM
                                                                      7   Exhibit 25...................9-10, 13-14, 19-20, 27
                                                                          Exhibit 29...............................11, 13, 19
      BIG SKY RESORT, INC.                                            8
               Defendant.                                             9   DEPOSITION EXHIBITS:
      ___________________________________________________            10   Exhibit 65 Colored Photograph..............20-21
       VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF
                                                                     11   Exhibit 66 Big Sky Ski Patrol
                                                                                   Witness Statement
                     TOM McMAKIN                                     12            dated 12/11/15..................22-23
      ___________________________________________________            13   Exhibit 67 Evi Dixon letter dated
        BE IT REMEMBERED, that the videotaped                                      Sunday, December 13, 2015.......25-26
      deposition upon oral examination of TOM McMAKIN,               14
                                                                          Exhibit 68 Colored Photograph..............36-37
      appearing at the instance of Defendant, was taken
                                                                     15
      at the offices of Crowley Fleck, PLLP, 1915 South                   Exhibit 69 Colored Photograph..............36-37
      19th Avenue, Bozeman, Montana 59718 on the 21st day            16
      of January 2020, beginning at the hour of 1:34 p.m.            17
                                                                     18
      pursuant to the Federal Rules of Civil Procedure,
                                                                     19
      before Marla Jeske, Court Reporter - Notary Public,            20
      CSR.                                                           21
                                                                     22
                                                                     23
                                                                     24
                                                                     25


                                                            Page 2                                                              Page 4
 1                     APPEARANCES                                    1      WHEREUPON, the following proceedings were had
 2
                                                                      2   and testimony taken, to-wit:
           ATTORNEY APPEARING ON BEHALF OF THE
 3         PLAINTIFF, JOHN MEYER:                                     3
 4                                                                    4                 * * * * *
                Ms. Breean Walas, Esq.
 5              Walas Law Firm                                        5
                P.O. Box 4591                                         6       VIDEO TECHNICIAN: This is the time and
 6              Bozeman, Montana 59772                                7   place set for the video deposition of Tom McMakin
                breean@walaslawfirm.com
 7              (501) 246-1067                                        8   in the case of John Meyer, plaintiff, versus Big
 8                                                                    9   Sky Resort, defendant. It is Cause Number
           ATTORNEYS APPEARING ON BEHALF OF THE
 9         DEFENDANT, BIG SKY RESORT:                                10   18-CV-00002-BMM in the United States District Court
10                                                                   11   for the District of Montana, Butte Division.
                Mr. Ian McIntosh, Esq.                               12           This video deposition is being held at
11              Mr. Mac Morris, Esq.
                CROWLEY FLECK PLLP                                   13   the offices of Crowley Fleck, located at 1915 19th
12              1915 South 19th Avenue                               14   Avenue in Bozeman, Montana.
                P.O. Box 10969
13              Bozeman, MT 59719-0969                               15           Today's date is January 21st, 2020. The
                imcintosh@crowleyfleck.com                           16   time is 1:34 p.m.
14              wmorris@crowleyfleck.com                             17           The court reporter is Marla Jeske with
                (406) 556-1430
15                                                                   18   Bridger Court Reporting. I'm Mark Brown, the
16                                                                   19   videographer.
17
18                                                                   20           Will the attorneys please now identify
19                                                                   21   themselves for the record.
20                                                                   22       MS. WALAS: Breean Walas on behalf of the
21
22                                                                   23   plaintiff.
23                                                                   24       MR. McINTOSH: Ian McIntosh for the
24
25                                                                   25   defendant, with Mac Morris.


                                                                                                  1 (Pages 1 to 4)
                                      BRIDGER COURT REPORTERS, INC.
                                              (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 2 of 19
                                                  TOM McMAKIN
                                                Page 5                                                   Page 7
 1       VIDEO TECHNICIAN: Will the witness now             1       A. Correct.
 2   please be sworn in.                                    2       Q. And can you describe your ski abilities
 3                                                          3   at that time?
 4               * * * * *                                  4       A. Yeah, so I've been skiing -- I'm 58.
 5                                                          5   I've probably been skiing since I was five years
 6                TOM McMAKIN,                              6   old. But I'm not a double black diamond expert
 7   called as a witness herein, having been first duly     7   skier. I look good on tough blue square groomers
 8   sworn, was examined and testified as follows:          8   and I can get down anything, so somewhere in that
 9                                                          9   netherworld between high intermediate and low
10                EXAMINATION                              10   expert.
11   BY MR. McINTOSH:                                      11       Q. Got it. And how about the people you
12       Q. Can you please state your name?                12   were skiing with, how did your abilities compare to
13       A. Full name is Thomas Wilson McMakin, Tom        13   them?
14   McMakin.                                              14       A. You know, we broke up, because we
15       Q. Mr. McMakin, where do you live?                15   probably had 40 people there with partners, into
16       A. 305 Evening Star Lane, Bozeman, Montana.       16   smaller groups and I was with a fast group. So, I
17       Q. And, Mr. McMakin, what do you do for           17   mean we were all comparable.
18   work?                                                 18       Q. Okay. And sometime after 10:00 a.m. in
19       A. I'm a CEO of a consulting firm called,         19   the morning, were you skiing the Challenger
20   Profitable Ideas Exchange.                            20   chairlift area?
21       Q. What does Profitable Ideas Exchange do?        21       A. Yes.
22       A. So we help large professional services         22       Q. And do you remember what you skied?
23   firms, like accounting firms and firms like Bain or   23   Shortly before you witnessed John Meyer's ski
24   BCG or McKinsey, drive their business development     24   wreck, do you remember what ski run you skied?
25   efforts.                                              25       A. I don't. I don't have very good


                                                Page 6                                                   Page 8
 1       Q. Thank you.                                      1   knowledge. My recollection is that we skied out of
 2          And I understand that you were skiing at        2   Moon Light Basin, the tented area there and we were
 3   the Big Sky Ski Resort on December 11, 2015; is        3   kind of skiing over to the Big Sky. So the run in
 4   that correct?                                          4   question was kind of a -- kind of a northeastern
 5       A. Correct.                                        5   facing run, that's my recollection, moving toward
 6       Q. And did you witness a ski wreck                 6   the Big Sky Resort, yeah.
 7   involving a person that you later learned was          7       Q. Okay. So you were moving towards the
 8   John Meyer?                                            8   Big Sky base area?
 9       A. I did.                                          9        A. Yeah, exactly.
10       Q. Okay. I want to talk to you in detail          10        Q. Okay. I'm going to hand you what has
11   about that ski wreck. But before we get into the      11   previously been marked in this case as Exhibit
12   details about the wreck, I want to back up and just   12   Number 24.
13   talk about what you were doing there and why you      13       A. Uh-huh.
14   were there that day --                                14       Q. Do you recognize what is shown in
15       A. Sure.                                          15   Exhibit 24?
16       Q. -- okay?                                       16       A. Sure. So as I look at this, behind me
17          So let's start with that. Before we get        17   is a steep slope and this is a traversing road that
18   into any of the details, tell me what were you        18   roughly goes from the south to the north and in
19   doing at Big Sky on December 11, 2015?                19   front of that is a kind of ungroomed area and the
20       A. So we had -- I think at the time we had        20   wide slope in the sort of more distant perspective
21   about 30 people in the company, PIE, Profitable       21   goes down to the base area. And I know there's a
22   Ideas Exchange, and we had taken them and their       22   big -- I mean I knew afterwards because we went
23   spouses or partners on a ski day.                     23   down, there's a big ski patrol hut there.
24       Q. So you were skiing just with your              24        Q. And is the ski run that is shown in
25   employees?                                            25   Exhibit 24, is that the run you skied shortly


                                                                                 2 (Pages 5 to 8)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 3 of 19
                                              TOM McMAKIN
                                             Page 9                                                    Page 11
 1   before you witnessed Mr. Meyer's ski wreck?            1       Q. You were able to safely make the
 2       A. Correct. So as I'm looking at this,             2   transition from the cat track onto the run?
 3   directly behind me is the sort of steep slope and I    3       A. Hum.
 4   had come down that slope and rested on that            4       Q. In other words, you didn't wreck when
 5   traversing road. When I say "rested," I stopped        5   you skied onto the cat track, did you?
 6   and I was waiting for the rest of our sort of          6       A. Yeah, I just think you had it in
 7   subset group to catch up with me.                      7   reverse. I was able to successfully go down the
 8       Q. Okay. Let me show you another picture           8   ski run to the cat track.
 9   taken just a little bit further downhill. This is      9       Q. And were you skiing in control?
10   a photograph that's been previously marked in this    10       A. Absolutely.
11   case as Exhibit Number 25.                            11       Q. And you then stopped on the cat track?
12       A. Uh-huh.                                        12       A. Correct.
13       Q. And do you recognize what is shown in          13       Q. Okay. I want to show you one more
14   Exhibit 25?                                           14   photograph. This is a photograph that was
15       A. Yeah. So that's the traversing road.           15   previously marked in this case as Exhibit Number
16       Q. The cat track that you see going from --       16   29.
17       A. Correct.                                       17          Now looking at all of those photographs
18       Q. -- right to left of the --                     18   that you have in front of you, did you stop on the
19       A. Yep.                                           19   cat track in approximately the area where the
20       Q. -- photograph?                                 20   person is shown in Exhibit 29?
21          And do you agree that Exhibit 25 shows         21       A. Yes.
22   the area that you skied shortly before you saw        22       Q. And when you stopped there, did you then
23   Mr. Meyer's ski wreck?                                23   look back uphill to see the other skiers that you
24       A. Correct.                                       24   were with?
25       Q. And do I understand you to say from your       25       A. Yes, I was waiting for the rest of the


                                            Page 10                                                    Page 12
 1   earlier testimony that you skied down this -- down     1   party to catch up.
 2   this ski run and stopped on the cat track shown in     2       Q. Okay. So you were skiing faster than
 3   Exhibit 25?                                            3   them or you got down to that area faster than they
 4       A. Correct.                                        4   did?
 5       Q. Would you agree with me that you can see        5       A. Yeah. I might have started first.
 6   the cat track in Exhibit 25?                           6       Q. Okay.
 7       A. Correct, yes.                                   7       A. They might have been gaining on me, I
 8       Q. Would you agree with me that it's               8   don't know.
 9   obvious?                                               9       Q. And when you look back uphill, did you
10       A. Oh, yeah. Yes.                                 10   see a person coming down that you eventually
11       Q. And above that we see some trees and I         11   learned was John Meyer?
12   guess sort of stumps and things like that sticking    12       A. Yes.
13   through the snow; is that right?                      13       Q. And can you describe for me what you saw
14       A. I don't see stumps. I see sort of low          14   when you saw Mr. Meyer skiing down the hill?
15   trees, brush.                                         15       A. You know what I told my wife, I said he
16       Q. That's probably a better description,          16   was -- there was a guy, he came around kind of the
17   thank you. Thank you, Mr. Makin [sic] -- Mr.          17   high corner and he was bombing down the slope at
18   McMakin.                                              18   sort of like -- at a high speed.
19           And is that the type of thing that you        19       Q. Okay. What do you mean "bombing down
20   expect to see when you're skiing in early season      20   the slope"?
21   conditions?                                           21       A. You know, when you ski -- you know, this
22       A. Yes.                                           22   is sort of -- it's rough and it's hard to tell with
23       Q. And were you able to safely ski down the       23   these pictures but it's -- you know, I have a
24   run shown in Exhibit 25 onto the cat track?           24   strong recollection that it was lightly moguled and
25       A. Yes.                                           25   when you ski something like that, people like me


                                                                               3 (Pages 9 to 12)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 4 of 19
                                                TOM McMAKIN
                                              Page 13                                                    Page 15
 1     tend to carve their way down through the moguls        1   use the cat track as a jump.
 2     and -- but when someone's bombing down, they're        2       Q. And why do you say he was -- why do you
 3     taking the moguls all in their thighs, bumping         3   say you thought he was going to use the cat track
 4     straight down with no curves at all. So that's         4   as a jump?
 5     what I mean by "bombing."                              5       A. Because he didn't slow down at all and
 6         Q. Okay. And was Mr. Meyer skiing down the         6   it was -- it was obvious that the cat track was in
 7     run shown in Exhibits 24 and 25?                       7   front of him, but more obvious was that there was a
 8         A. Correct.                                        8   drop-off on the other side.
 9         Q. And did he ski down toward you when you         9       Q. The downhill side of the cat track?
10     were standing on the cat track in the location of     10       A. Yeah, exactly, exactly. Into an
11     the person shown in Exhibit 29?                       11   unplowed area -- or not unplowed, ungroomed area or
12         A. Correct. He basically was following the        12   unskied area.
13     same path that I took to get to the cat track.        13       Q. Okay. Was there anything that would
14         Q. Okay. And was he skiing faster than you        14   have prevented Mr. Meyer from slowing down or
15     would expect someone who described themselves as an   15   stopping on the cat track where you stopped?
16     intermediate skier to ski?                            16       A. If he had been going at a lower rate of
17         MS. WALAS: Objection, foundation.                 17   speed, nothing would have prevented him. But at
18         MR. McINTOSH: Go ahead.                           18   that speed, I'm not sure he could have stopped at
19         THE WITNESS: I can go ahead?                      19   the last minute if he wanted to.
20         MR. McINTOSH: Yes.                                20       Q. Okay. So what happened after Mr. Meyer
21         THE WITNESS: Absolutely faster than an            21   safely transitioned onto the cat track?
22     intermediate skier, sort of a -- I would have         22       A. He was launched into the air and flipped
23     characterized his skiing as the kind of skiing that   23   around.
24     only someone that was a high expert would ski.        24       Q. And did it look to you like he was
25     ///                                                   25   trying to jump off the downhill edge of the cat


                                              Page 14                                                    Page 16
 1      BY MR. McINTOSH:                                      1   track?
 2          Q. And did Mr. Meyer --                           2       A. It did.
 3          A. Very fast.                                     3       Q. And then what happened?
 4          Q. Excuse me, very fast?                          4       A. So he landed on his back in deep snow.
 5          A. Yes.                                           5   And the reason I feel like I thought he was trying
 6          Q. So you would agree that Mr. Meyer was          6   to jump is because I thought that he failed to do
 7      skiing very fast?                                     7   what he wanted to do, which was to jump
 8          A. Very fast.                                     8   successfully and flip. And I remember saying -- it
 9          Q. Faster than you skied the run?                 9   was a little uncharacteristic for me but I was like
10          A. A lot faster than I skied the run, a lot      10   "Whoa, dude, that was awesome. Are you all right?"
11      faster than anyone else skied the run that I saw.    11   Because I thought he was trying to execute a really
12          Q. And did Mr. Meyer slow down before he         12   hard thing to do, which was flip off the cat track.
13      reached the cat track that you were standing on?     13       Q. And did you go to Mr. Meyer's aid and
14          A. No.                                           14   help him?
15          Q. And did Mr. Meyer -- well, did he safely      15       A. So I looked at him and I said that
16      ski onto the cat track?                              16   and then -- and he didn't answer. And so then I
17          A. He did.                                       17   kind of got off the cat track and started to
18          Q. Can you just describe for me what you         18   traverse the unskied area, the deeper snow and I
19      saw as Mr. Meyer transitioned from this run shown    19   probably -- I didn't go very far, five feet or so,
20      in Exhibit 24 and 25 onto the cat track?             20   and then I could see that he was on his back and
21          A. So my impression in the split second          21   his arms were wide open and he was shaking and it
22      that this all transpired was that he was a high      22   looked like something was coming out of his mouth.
23      expert skier. He was sort of hotdogging down the     23   And I was like, oh, my God, he's in deep trouble,
24      slope at a high rate of speed capitalizing on his    24   deep, deep trouble, and that's when I saw the log.
25      high ability to do that and that he was going to     25   He basically flipped and landed on a log. And I


                                                                               4 (Pages 13 to 16)
                             BRIDGER COURT REPORTERS, INC.
                                     (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 5 of 19
                                               TOM McMAKIN
                                            Page 17                                                    Page 19
 1   immediately thought well, he's broken his neck.        1        Q. Thank you.
 2   Shall I just continue?                                 2        A. Yeah.
 3           And so I remember -- I mean I remember         3        VIDEO TECHNICIAN: We're now off the record.
 4   this very clearly, there were some younger people.     4   The time is 1:50.
 5   I can't call them kids, right? I'm like anybody        5           (Whereupon, a brief
 6   younger -- I'm 58, so younger than I am, people,       6            recess was taken.)
 7   sort of a mass on the cat track, maybe 12 people or    7        VIDEO TECHNICIAN: We're now back on the
 8   so. And this shows my age. I said, "Someone ski        8   record. The time is 1:51.
 9   down and get ski patrol."                              9        MR. McINTOSH: Mr. McMakin, thank you for
10           And then some kid said "Or, dude, we          10   your time. Thank you for coming in today. I have
11   could just call them on the cell phone."              11   no further questions at this time.
12           And I was like, "Right. You're right.         12        THE WITNESS: Thanks.
13   That is what you could do. That would be better."     13                EXAMINATION
14       Q. So someone called ski patrol?                  14   BY MS. WALAS:
15       A. I assume. Ski patrol was there very            15        Q. All right. Mr. McMakin, I want to
16   quickly.                                              16   follow up on a couple of things that you were asked
17       Q. Very quickly?                                  17   about and then also some other further questions I
18       A. Very quickly.                                  18   might have.
19       Q. And when Mr. Meyer tried to -- or based        19           You were asked about Exhibit 24.
20   on what you thought he was trying to do, tried to     20        A. Which one is that?
21   jump off that downhill edge of the cat track, how     21        Q. Which would be the one that has this
22   far away were you?                                    22   little guy over here in the corner.
23       A. That's a good question. Probably 10            23        A. Oh, this guy. I got it.
24   feet.                                                 24        Q. Yep. And 25, which would be the one
25       Q. And based on what you saw and what you         25   that you have three guys?


                                            Page 18                                                    Page 20
 1   observed from 10 feet away, what did you conclude      1       A. Yep.
 2   was the cause of Mr. Meyer's ski wreck?                2       Q. Okay. Where were you standing on the
 3       A. His failure to execute the jump off             3   cat track in relation to Mr. Meyer's wreck?
 4   of this track or -- you know, I felt like              4       A. You know, to be honest, I don't recall
 5   there's -- there was a change. So you had this         5   but roughly where those three people are.
 6   sort of skied area, so that's one kind of              6       Q. Okay. And that's on Exhibit 25?
 7   topography, and then you have the track, so you hit    7       A. Yeah.
 8   the track, but it's quite -- it's quite packed         8       Q. Okay. And where did Mr. Meyer wreck?
 9   down. It has a kind of accelerating kind of            9       A. In the snow field above in the picture
10   function that it plays and then on the other side     10   of the three people.
11   of it it got rough again. And I thought he hit        11       Q. Above the picture of the three people?
12   that roughness on the far side of the track and       12       A. Yeah.
13   that that flipped him over. But it's conjecture on    13       Q. So if you were -- I'm going to go ahead
14   my part. But that's what it felt like.                14   and give you this blue pen.
15            Anyway, if you ski, you know that a          15       A. Uh-huh.
16   change in the quality of the snow from fast and       16       Q. And if you'll go ahead and mark that,
17   slick to rough and unskied and icy and choppy can     17   I'm going to make this Depo Exhibit 1.
18   trip you up.                                          18       MR. McINTOSH: No.
19       Q. And did you believe Mr. Meyer's speed he       19       MS. WALAS: Do you guys roll over?
20   was skiing at contributed to his ski wreck?           20       MR. McINTOSH: Yep.
21       A. Absolutely.                                    21       MS. WALAS: Okay. What number are we on?
22       Q. Mr. McMakin, I believe that's all the          22       MR. McINTOSH: 65.
23   questions I have. If we could just go off the         23       MS. WALAS: 65, okay. So this will be
24   record for a few minutes while I check my notes.      24   Exhibit 65.
25       A. You bet.                                       25   ///


                                                                             5 (Pages 17 to 20)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 6 of 19
                                              TOM McMAKIN
                                           Page 21                                                    Page 23
 1           (Whereupon, Deposition                        1           (Whereupon, Deposition
 2            Exhibit Number 65 was                        2            Exhibit Number 66 was
 3            marked for identification.)                  3            marked for identification.)
 4       THE WITNESS: So roughly there.                    4       MS. WALAS: We can go off the record real
 5   BY MS. WALAS:                                         5   quick.
 6        Q. Roughly there?                                6       VIDEO TECHNICIAN: We're now off the record.
 7       A. Yeah.                                          7   The time is 1:55.
 8       Q. Okay. And if you don't mind, will you          8           (Whereupon, an off-
 9   circle that just to make it clear?                    9            the-record-discussion
10       A. Uh-huh.                                       10            then took place.)
11        Q. Perfect.                                     11       VIDEO TECHNICIAN: We're back on the record.
12           And then using that same picture, can        12   The time is 1:56.
13   you recall where you were?                           13   BY MS. WALAS:
14       A. You know, I'm saying roughly here. I          14       Q. So I've given you what is Exhibit 66 and
15   was to the -- so I know I was to the left. So if     15   is that your witness statement?
16   it happened over here, that wouldn't surprise me.    16       A. Yes.
17        Q. Okay.                                        17       Q. Now is there anything in this witness
18       A. But I was roughly to the left of              18   statement that you would change or add to?
19   something that happened down here. But I don't       19       A. So let's read it aloud because I'm not
20   really recall.                                       20   sure I can read it. "Tom was standing" -- what's
21       Q. Okay. And when you were coming down the       21   the next word there?
22   hill, did you see the rocks that Mr. Meyer hit?      22       Q. I believe it's "below."
23       MR. McINTOSH: Objection, assumes facts not       23       A. "Below the patient to his right.
24   in evidence. Counsel's testifying.                   24   Patient came down from" -- so that first sentence,
25       MS. WALAS: You can go ahead and answer.          25   "Tom was standing below the patient to his right."


                                           Page 22                                                    Page 24
 1        MR. McINTOSH: You can answer.                    1   So directions are a funny thing. So I was on the
 2        THE WITNESS: I don't know. So I mean I know      2   cat. So first of all, "his" -- it's unclear
 3   that I saw -- I know that I saw the ungroomed area    3   whether "his" refers to patient or me. But I'll
 4   that he crashed in that had early season stuff in     4   tell you what I know, which is that I was standing
 5   it, trees and bushes and rocks and whatnot. But       5   on the cat track and I was -- I was stopped, my
 6   the rocks that he hit, I don't know. I don't know     6   skis were together, I was facing more toward the
 7   that I -- it registered on my consciousness. I        7   south than to the right of the cat track. I was
 8   mean I know that I was looking at it when I went      8   facing that direction. And my head was turned
 9   down the slope and stopped.                           9   uphill to my right and the skier came down the
10   BY MS. WALAS:                                        10   slope to my right. I'm not sure if that first
11        Q. And do you recall giving statements to       11   sentence says that or not, but that's what
12   Big Sky?                                             12   happened.
13        A. Yes, I do.                                   13           So the second sentence says "Patient
14        Q. Okay. And do you recall in that              14   came down from highway." So I don't know what
15   statement what you told them?                        15   highway refers to. Is that the cat track? Because
16        A. I do not specifically, no.                   16   he came down from the slope above the cat track and
17        Q. Would it be helpful to see these?            17   hit rocks as he was about to jump off of Morning
18        A. Yeah, that would be super. Yeah. I           18   Star Road, Loop Road. "Both skis ejected and he
19   mean they asked questions not -- so dissimilar to    19   rotated head first and landed on a log with the
20   what you all are asking right now, mainly what       20   back of his head and neck. He was unconscious the
21   happened.                                            21   entire time but was breathing. He did not move,
22        MS. WALAS: I apologize, I did not bring         22   eyes did not open. Breathing through nose only."
23   copies. This will be 66. Go ahead and mark this      23   Does that sound like what it says?
24   as Exhibit 66.                                       24        Q. I mean I think you've read it back
25   ///                                                  25   accurately.


                                                                           6 (Pages 21 to 24)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
     Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 7 of 19
                                                  TOM McMAKIN
                                               Page 25                                                   Page 27
 1              Is there anything in there that you            1        THE WITNESS: So let's be clear. So he's
 2      disagree with?                                         2   coming down the ski slope, he hits the track, the
 3          MR. McINTOSH: Objection, vague.                    3   snow is rough. On the downside of that lip, my
 4          MS. WALAS: I'll restate it.                        4   recollection is there was exposed gravel on the
 5      BY MS. WALAS:                                          5   downside of the lip. He flipped and he landed on a
 6          Q. Do you recall this being an accurate            6   tree. So you're using -- you're saying where he
 7      representation of what you told the Big Sky ski        7   crashed. So there are two different elements of
 8      patrol that day?                                       8   the crash, where the crash was initiated and where
 9          A. Yes.                                            9   it ended.
10          Q. And do you recall calling Big Sky back a       10        MS. WALAS: Okay.
11      couple days later to give a follow-up statement?      11       THE WITNESS: So there wasn't a log on the
12          A. Yes. Did I? I don't recall that, no.           12   road. But my recollection is that on this track,
13          Q. Okay.                                          13   on the downhill side there was a lip of icy
14          A. No, I called back later and asked if the       14   granular snow and then it was bare on the downhill
15      patient was okay.                                     15   side there. There was gravel.
16          Q. Okay.                                          16   BY MS. WALAS:
17          A. Because it flipped me out. I thought           17        Q. Okay. And in looking --
18      the guy was dead. I really did. Because they          18       A. Early season conditions.
19      choppered him off to Billings and a couple -- and I   19        Q. And in looking at these pictures, can
20      didn't see anything in the newspaper. And so a        20   you see the gravel that you're speaking of --
21      couple days later I called back and I said, "What     21        A. No.
22      happened to that guy?"                                22        Q. -- in either Exhibit 25 or 24 from
23              (Whereupon, Deposition                        23   above?
24               Exhibit Number 67 was                        24        A. No.
25               marked for identification.)                  25        Q. Okay. And is the gravel that you're

                                               Page 26                                                   Page 28
 1     BY MS. WALAS:                                           1   talking about now, are those the rocks that you're
 2         Q. Okay. I have what I've marked as                 2   referring to in this statement?
 3     Exhibit 67. Do you recall who you spoke to when         3       A. Correct.
 4     you called back at Big Sky?                             4       Q. Okay. And so at that gravel were there
 5         A. No.                                              5   any warning signs --
 6         Q. Okay. Do you recall if it was male or            6       A. No.
 7     female?                                                 7       Q. -- posted?
 8         A. I don't recall.                                  8           And were there any -- were there any
 9         Q. Okay. I'll go ahead and give you                 9   signs in the area at all identifying the cat track
10     Exhibit 67 and let you take a look at that and I'll    10   or the road?
11     ask you some questions on that.                        11       A. I don't recall. Lots of signs saying
12         A. Yes.                                            12   early season conditions.
13         Q. Now do you recall telling this person at        13       Q. Okay.
14     Big Sky that Mr. Meyer hits rocks after the cat        14       A. But I don't recall whether there was a
15     track?                                                 15   specific sign on the cat track. I just don't
16         A. Yes.                                            16   recall anything. My recollection is that there
17         Q. Okay. So this is an accurate                    17   wasn't, but I don't recall.
18     representation of the statement that you made to       18       Q. And do you recall if there was a
19     Big Sky?                                               19   chairlift in the area?
20         A. Correct.                                        20       A. So that's a good question. I don't -- I
21         Q. Okay. Now these rocks or log or this            21   don't ski this very much and so I don't -- I don't
22     area where Mr. Meyer wrecked, was it marked in any     22   have a good memory of that.
23     way?                                                   23       Q. Okay.
24         A. So let's --                                     24       A. It seemed like there was a chairlift up
25         MR. McINTOSH: Objection, vague.                    25   here to the right but that's the vaguest of


                                                                               7 (Pages 25 to 28)
                              BRIDGER COURT REPORTERS, INC.
                                      (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 8 of 19
                                              TOM McMAKIN
                                            Page 29                                                    Page 31
 1   possible memories.                                     1   to what he was doing?
 2       Q. Okay. So you're unclear if there was a          2        A. Yeah. It's just conjecture based on the
 3   chairlift or not?                                      3   fact that it was -- he hadn't slowed down. He
 4       A. Yeah, I am unclear.                             4   wasn't turning. He was going straight down the
 5       Q. And what do you consider early ski              5   hill at a high rate of speed.
 6   conditions? You've been throwing that term around      6        Q. Okay. And do you know Mr. Meyer's
 7   and I just want to make sure that we're on the same    7   skiing ability?
 8   page when you're talking about early ski               8        A. I have no idea.
 9   conditions.                                            9        Q. And --
10       A. So patchy snow with obstacles. So thin         10        A. He's a pretty good skier. I guess I do
11   cover bleeding through to tree stumps and rocks       11   know a little bit, right? I saw him for five
12   that you have to ski around or they'll trip you up.   12   seconds ski down a difficult run at a high rate of
13       Q. Okay. And you said something earlier in        13   speed and he was -- he knows what he's doing. He's
14   your testimony that you -- you stopped on the cat     14   got strong legs and he was hitting those moguls
15   track or road. I know everybody that skis refers      15   hard.
16   to them as different things. So when I say cat        16        Q. Now besides the call back and the ski
17   track and road I mean the same thing.                 17   patroller that day at Big Sky, have you spoken to
18          Now you had planned to stop there,             18   anyone else from Big Sky?
19   correct?                                              19        A. Like I said, I had this recollection of
20       A. Yes.                                           20   calling and asking if he was okay.
21       Q. And with that knowledge, had you slowed        21        Q. The day of the wreck, did you talk to
22   down prior to getting there?                          22   any of the ski patrollers around?
23       A. Yeah.                                          23        A. So when they -- there were quite a
24       Q. Okay. And when you normally ski, if            24   number of ski patrollers that came on the scene. I
25   you're not going to stop -- be stopping to wait for   25   might have said a few words like "Can I help?" I


                                            Page 30                                                    Page 32
 1   people on the cat track, do you just keep at your      1   think I took his skis. Like his skis had been
 2   speed and just keep going down?                        2   ejected and I was like, "Can I take them over to
 3        MR. McINTOSH: Objection, vague.                   3   the toboggan?" And they said that would be
 4        THE WITNESS: I think sometimes, yes, and          4   helpful. I was trying to be helpful. And then
 5   sometimes, no. That's the fun of skiing, right?        5   they asked me to -- so they put him in the toboggan
 6        MS. WALAS: Okay.                                  6   and took him over on this broad slope and went
 7        THE WITNESS: But I might have skied down and      7   down. And they asked me to ski behind them and
 8   just -- so you couldn't go straight on, right?         8   meet them at the ski patrol hut where I then made a
 9   That's not an option. It was not -- that was not       9   statement. So yes, I guess I do.
10   open. But I could have -- and it's downhill so the    10       Q. And you said there were a lot of ski
11   option is to take the cat track over left a little    11   patrollers around. Do you recall any of the ski
12   left and then ski down over to this broader area.     12   patrollers saying anything about the area that you
13   And so I could imagine being by myself or with my     13   were standing in, like make any comments that just
14   son and just skiing onto that cat track and sliding   14   stuck out in your mind?
15   parallel on the cat track and moving forward          15       A. No. They seemed very focused on the
16   because it's flat and you might want to keep your     16   quality of care. And there was clearly a senior
17   speed going. But I can imagine stopping too and       17   person, whether it was a doctor or, I don't know, a
18   it's in the moment.                                   18   senior medical person that -- my recollection is
19   BY MS. WALAS:                                         19   that they felt lucky that that person was there and
20        Q. Okay. And on December 11th you don't          20   available and on the scene and he seemed like he
21   know what Mr. Meyer's intentions were as he was       21   was giving the orders. And they were just like
22   going down the hill?                                  22   focused on getting this guy immobilized on the
23        A. No. No way I could know.                      23   toboggan down the hill as quickly as possible.
24        Q. And so when you testified that he was         24       Q. And have you spoken to Big Sky's counsel
25   getting ready to jump, that's just your guessing as   25   about this case?


                                                                             8 (Pages 29 to 32)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 9 of 19
                                              TOM McMAKIN
                                            Page 33                                                    Page 35
 1       A. Yes.                                            1       MS. WALAS: I don't have any further
 2       Q. Okay. How many times have you spoken            2   questions at this time. Thank you.
 3   with him?                                              3       THE WITNESS: Thank you.
 4       MR. McINTOSH: Objection, relevance.                4                RE-EXAMINATION
 5       THE WITNESS: Less than seven and more than         5   BY MR. McINTOSH:
 6   two. I mean, so I think you spoke to me on the         6       Q. Mr. McMakin, just a few follow-up
 7   phone, you had me do an affidavit, we -- the           7   questions.
 8   plaintiff scheduled the deposition, the deposition     8           First of all, you said you recalled on
 9   didn't happen, the deposition got rescheduled.         9   December 11, 2015 when you skied in Big Sky, you
10   There was -- we've had some contact but really one    10   said you saw lots of signs that said early season
11   substantive time, is my recollection about what       11   conditions. Do you remember saying that?
12   happened.                                             12       A. I do remember saying that, yes.
13       MS. WALAS: Okay.                                  13       Q. Do you also recall seeing -- I'm going
14       THE WITNESS: Yeah. The rest seemed like           14   to show you what's been previously marked as
15   scheduling and the kind of comedy of errors around    15   Exhibit 19, and do you see the sign shown in
16   scheduling and representation.                        16   Exhibit 19?
17   BY MS. WALAS:                                         17       A. I see the sign in this picture, yes.
18       Q. Okay. And when you say "substantive"           18       Q. And can you read that that sign states
19   conversation, is that in relation to the affidavit    19   "Caution, Unmarked Hazards"?
20   you prepared?                                         20       A. Yes.
21       A. Correct.                                       21       Q. And do you recall seeing signs that said
22       Q. And the facts that you put in that             22   "Caution, Unmarked Hazards" on December 11, 2015?
23   affidavit, that was -- those were your facts,         23       A. I do, but I couldn't locate where this
24   correct?                                              24   sign is.
25       A. Yes.                                           25       Q. You were asked by counsel a number of


                                            Page 34                                                    Page 36
 1       Q. Okay. And nothing that your discussions         1   questions about the rocks below the cat track, do
 2   with counsel that have -- have they influenced your    2   you recall those questions?
 3   testimony?                                             3       A. I do recall.
 4       A. No.                                             4       MR. McINTOSH: And we're on number 68; is
 5       Q. Okay. And this is more of just a                5   that correct?
 6   practical question. We're videotaping your             6       MS. WALAS: Yes.
 7   deposition today I'm presuming because of the trial    7           (Whereupon, Deposition
 8   will be in Great Falls. Would it be a hardship for     8            Exhibit Numbers 68 & 69
 9   you to get to Great Falls in July to testify live?     9            were marked for identification.)
10       A. Define hardship.                               10   BY MR. McINTOSH:
11       Q. That's up to the court to define               11       Q. Mr. McMakin, I'm going to hand you two
12   hardship, but.                                        12   photographs that I've marked as Exhibits 68 and 69.
13       A. I can get to Great Falls.                      13   Please take a minute to review those.
14       Q. You can?                                       14       A. (Witness complies.)
15       A. It's not convenient --                         15       MS. WALAS: The one with the person is 68.
16       Q. Okay.                                          16       THE WITNESS: Okay.
17       A. -- right? It's a day of my life.               17   BY MR. McINTOSH:
18       MS. WALAS: If we can go off the record real       18       Q. And do you recognize what is shown in
19   quick, I might be all done.                           19   Exhibits 68 and 69?
20       VIDEO TECHNICIAN: We're now off the record.       20       A. So I'm going to ask you some questions.
21   The time is 2:10.                                     21   So this is the cat track; is that correct?
22          (Whereupon, a brief                            22       Q. Correct.
23           recess was taken.)                            23       A. And is this -- this is not the cat
24       VIDEO TECHNICIAN: We're back on the record.       24   track, this is below it. The cat track is up here
25   The time is 2:10.                                     25   where the packed snow is?


                                                                             9 (Pages 33 to 36)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 10 of 19
                                               TOM McMAKIN
                                            Page 37                                                    Page 39
 1       Q. And you're referring now to Exhibit 69?         1        Q. Do you see that sign in any of the
 2       A. Correct.                                        2    pictures that you have been testifying about?
 3       Q. Yes.                                            3        A. I do not.
 4       A. And you're looking over the edge of it,         4        Q. That's it. That's all I have. Thank
 5   yes. So what was your question?                        5    you.
 6       Q. My question was, do you recognize what's        6        A. Cool. Thank you both.
 7   shown in Exhibits 68 and 69?                           7        Q. Thank you.
 8       A. I have located them in my brain. These          8        A. Onward and upward.
 9   were not -- so the left, 69, might have been my        9        VIDEO TECHNICIAN: This now ends the
10   perspective. But 68 was not my perspective. My        10    deposition. The time is 2:15.
11   perspective was more of the person that's pictured    11
12   standing on the cat track.                            12             (Whereupon, the taking
13       Q. Okay. In picture 68?                           13              of this videotaped deposition
14       A. Correct.                                       14              was concluded at 2:15 p.m.)
15       Q. Okay. So would you agree with me that          15
16   Exhibit 68 is a sideways view of the rocks below      16
17   the cat track?                                        17              SIGNATURE RESERVED
18       A. Correct, looking uphill.                       18
19       Q. And Exhibit 69 is a photograph looking         19
20   downhill at the rocks, correct?                       20             * * * * * * * *
21       A. Correct, sort of more eastward.                21
22       Q. And in both photographs 68 and 69 you          22
23   can clearly see the rocks, correct?                   23
24       A. Correct.                                       24
25       Q. And are these -- the rocks shown in            25

                                            Page 38                                                    Page 40
 1   Exhibits 68 and 69, are those the rocks that you       1          DEPONENT'S CERTIFICATE
 2   believe Mr. Meyer hit as you thought he was trying     2   PAGE      LINE     CORRECTION
 3   to jump off the cat track?                             3
 4       A. Yes.                                            4
 5       Q. And earlier you were asked a question           5
 6   about what was going through Mr. Meyer's mind when     6
 7   he came down and went by you. And, of course, you      7
 8   don't know what was going through his mind, do you?    8
 9       A. Right. No, I do not.                            9
10       Q. But from what you observed, did it look        10
11   to you like he was trying to jump off the downhill    11
12   edge of the cat track?                                12
13       A. Yes, that's what I said earlier. I             13
14   believe that he was going straight down the hill at   14          I, TOM McMAKIN, the deponent in the
15   a high rate and he saw the cat track and he was       15   foregoing deposition, DO HEREBY CERTIFY, that I
16   going to jump off that lip.                           16   have read the foregoing -40- pages of typewritten
17       Q. Thank you, Mr. McMakin. That's all the         17   material and that the same is, with any corrections
18   follow-up questions I have.                           18   thereon made in ink on the correction sheet and
19       A. Okay.                                          19   signed by me, a full, true and correct transcript
20       MS. WALAS: I just have one, maybe two.            20   of my oral deposition given at the time and place
21                RE-EXAMINATION                           21   hereinbefore mentioned.
22   BY MS. WALAS:                                         22       DATED this________day of_____________, 2020.
23       Q. You were asked about Exhibit 19 about          23
24   that sign?                                            24                _________________________
25       A. Yes.                                           25                    TOM McMAKIN


                                                                           10 (Pages 37 to 40)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
 Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 11 of 19
                                              TOM McMAKIN
                                            Page 41
 1              CERTIFICATE
 2   STATE OF MONTANA )
 3                  ) ss.
 4   COUNTY OF GALLATIN )
 5           I, Marla Jeske, Court Reporter - Notary
 6   Public, CSR, in and for the County of Gallatin,
 7   State of Montana, do hereby certify:
 8           That the witness in the foregoing
 9   deposition was by me first duly sworn to testify
10   the truth, the whole truth and nothing but the
11   truth in the foregoing cause; that the deposition
12   was then taken before me at the time and place
13   herein named; that the deposition was reported by
14   me in shorthand and later transcribed into
15   typewriting under my direction, and the foregoing
16   pages contain a true record of the testimony of the
17   witness, all done to the best of my skill and
18   ability.
19           IN WITNESS WHEREOF, I have hereunto set
20   my hand and affixed my notarial seal this ____ day
21   of __________________, 2020.
22           ______________________________________
23           Notary Public for the State of Montana
24           residing at: Bozeman
25           My commission expires: February 04, 2023




                                                            11 (Page 41)
                           BRIDGER COURT REPORTERS, INC.
                                   (406) 582-0668
Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 12 of 19
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 13 of 19
                                      TOM McMAKIN
                                                                                Page 42

        A             15:11,11,12    bet 18:25          called 5:7,19      choppered
a.m 7:18              16:18 18:6     better 10:16         17:14 25:14,21     25:19
abilities 7:2,12      22:3 26:22       17:13              26:4             choppy 18:17
ability 14:25         28:9,19 30:12  big 1:8 2:9 3:11   calling 25:10      circle 21:9
  31:7 41:18          32:12            4:8 6:3,19 8:3     31:20            Civil 1:20
able 10:23 11:1     arms 16:21         8:6,8,22,23      capitalizing       clear 21:9 27:1
  11:7              asked 19:16,19     22:12 25:7,10      14:24            clearly 17:4
Absolutely            22:19 25:14      26:4,14,19       care 32:16           32:16 37:23
  11:10 13:21         32:5,7 35:25     31:17,18 32:24   carve 13:1         Colored 3:10,14
  18:21               38:5,23          35:9             case 4:8 8:11        3:15
accelerating        asking 22:20     Billings 25:19       9:11 11:15       come 9:4
  18:9                31:20          bit 9:9 31:11        32:25            comedy 33:15
accounting 5:23     assume 17:15     black 7:6          cat 9:16 10:2,6    coming 12:10
accurate 25:6       assumes 21:23    bleeding 29:11       10:24 11:2,5,8     16:22 19:10
  26:17             ATTORNEY         blue 7:7 20:14       11:11,19 13:10     21:21 27:2
accurately            2:2            bombing 12:17        13:13 14:13,16   comments 32:13
  24:25             attorneys 2:8      12:19 13:2,5       14:20 15:1,3,6   commission
add 23:18             4:20           Box 2:5,12           15:9,15,21,25      41:25
affidavit 33:7,19   available 32:20  Bozeman 1:18         16:12,17 17:7    company 6:21
  33:23             Avenue 1:18        2:6,13 4:14        17:21 20:3       comparable
affixed 41:20         2:12 4:14        5:16 41:24         24:2,5,7,15,16     7:17
age 17:8            awesome 16:10    brain 37:8           26:14 28:9,15    compare 7:12
agree 9:21 10:5                      breathing 24:21      29:14,16 30:1    complies 36:14
                            B          24:22              30:11,14,15      conclude 18:1
  10:8 14:6
  37:15             B 3:5            Breean 2:4 3:4       36:1,21,23,24    concluded 39:14
ahead 13:18,19      back 6:12 11:23    4:22               37:12,17 38:3    conditions 10:21
  20:13,16 21:25     12:9 16:4,20    breean@wala...       38:12,15           27:18 28:12
  22:23 26:9         19:7 23:11        2:6              catch 9:7 12:1       29:6,9 35:11
aid 16:13            24:20,24 25:10 Bridger 4:18        cause 1:7 4:9      conjecture
air 15:22            25:14,21 26:4 brief 19:5 34:22       18:2 41:11         18:13 31:2
aloud 23:19          31:16 34:24     bring 22:22        Caution 35:19      consciousness
answer 16:16        Bain 5:23        broad 32:6           35:22              22:7
  21:25 22:1        bare 27:14       broader 30:12      cell 17:11         consider 29:5
anybody 17:5        base 8:8,21      broke 7:14         CEO 5:19           consulting 5:19
Anyway 18:15        based 17:19,25   broken 17:1        CERTIFICA...       contact 33:10
apologize 22:22      31:2            Brown 4:18           40:1             contain 41:16
APPEARAN...         basically 13:12  brush 10:15        certify 40:15      continue 17:2
  2:1                16:25           bumping 13:3         41:7             contributed
appearing 1:16      Basin 8:2        bushes 22:5        chairlift 7:20       18:20
  2:2,8             BCG 5:24         business 5:24        28:19,24 29:3    control 11:9
approximately       beginning 1:19   Butte 1:3 4:11     Challenger 7:19    convenient
  11:19             behalf 2:2,8                        change 18:5,16       34:15
                     4:22                    C            23:18            conversation
area 7:20 8:2,8
  8:19,21 9:22      believe 18:19,22 C 41:1,1           characterized        33:19
  11:19 12:3         23:22 38:2,14 call 17:5,11           13:23            Cool 39:6
                    best 41:17         31:16            check 18:24        copies 22:23

                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 14 of 19
                                     TOM McMAKIN
                                                                              Page 43

corner 12:17       6:3,19 30:20      doctor 32:17        15:10,10       fast 7:16 14:3,4
  19:22            35:9,22           doing 6:13,19     examination         14:7,8 18:16
correct 6:4,5 7:1deep 16:4,23,24      31:1,13            1:11,15 3:2    faster 12:2,3
  9:2,17,24 10:4   16:24             double 7:6          5:10 19:13        13:14,21 14:9
  10:7 11:12     deeper 16:18        downhill 9:9      examined 5:8        14:10,11
  13:8,12 26:20  defendant 1:9        15:9,25 17:21    Exchange 5:20    February 41:25
  28:3 29:19       1:16 2:9 4:9,25    27:13,14 30:10     5:21 6:22      Federal 1:20
  33:21,24 36:5  define 34:10,11      37:20 38:11      Excuse 14:4      feel 16:5
  36:21,22 37:2  Depo 20:17          downside 27:3,5   execute 16:11    feet 16:19 17:24
  37:14,18,20,21 deponent 40:14      drive 5:24          18:3              18:1
  37:23,24 40:19 DEPONENT'S          drop-off 15:8     Exhibit 3:6,6,7,7felt 18:4,14
correction 40:2    40:1              dude 16:10          3:10,11,13,14     32:19
  40:18          deposition 1:11      17:10              3:15 8:11,15   female 26:7
corrections        1:15 3:9 4:7,12   duly 5:7 41:9       8:25 9:11,14   field 20:9
  40:17            21:1 23:1                             9:21 10:3,6,24 firm 2:5 5:19
counsel 32:24      25:23 33:8,8,9            E           11:15,20 13:11 firms 5:23,23,23
  34:2 35:25       34:7 36:7         E 3:1,5,5,5,5       14:20 19:19    first 5:7 12:5
Counsel's 21:24    39:10,13 40:15      41:1,1            20:6,17,24        23:24 24:2,10
County 41:4,6      40:20 41:9,11     earlier 10:1        21:2 22:24        24:19 35:8
couple 19:16       41:13               29:13 38:5,13     23:2,14 25:24     41:9
  25:11,19,21    describe 7:2        early 10:20 22:4    26:3,10 27:22  five 7:5 16:19
course 38:7        12:13 14:18         27:18 28:12       35:15,16 36:8     31:11
court 1:1,21     described 13:15       29:5,8 35:10      37:1,16,19     flat 30:16
  4:10,17,18     description         eastward 37:21      38:23          Fleck 1:17 2:11
  34:11 41:5       10:16             edge 15:25        Exhibits 3:9        4:13
cover 29:11      detail 6:10           17:21 37:4        13:7 36:12,19  flip 16:8,12
crash 27:8,8     details 6:12,18       38:12             37:7 38:1      flipped 15:22
crashed 22:4     development         efforts 5:25      expect 10:20        16:25 18:13
  27:7             5:24              either 27:22        13:15             25:17 27:5
Crowley 1:17     diamond 7:6         ejected 24:18     expert 7:6,10    focused 32:15
  2:11 4:13      different 27:7        32:2              13:24 14:23       32:22
CSR 1:22 41:6      29:16             elements 27:7     expires 41:25    follow 19:16
curves 13:4      difficult 31:12     employees 6:25    exposed 27:4     follow-up 25:11
                 direction 24:8      ended 27:9        eyes 24:22          35:6 38:18
        D          41:15             ends 39:9                          following 4:1
D 3:1,5          directions 24:1     entire 24:21             F            13:12
date 4:15        directly 9:3        errors 33:15     F 3:5 41:1        follows 5:8
dated 3:12,13    disagree 25:2       Esq 2:4,10,11    facing 8:5 24:6,8 foregoing 40:15
 40:22           discussions 34:1      3:3,4          fact 31:3            40:16 41:8,11
day 1:18 6:14,23 dissimilar 22:19    Evening 5:16     facts 21:23          41:15
 25:8 31:17,21 distant 8:20          eventually 12:10   33:22,23        forward 30:15
 34:17 40:22     District 1:1,2      everybody        failed 16:6       foundation
 41:20             4:10,11             29:15          failure 18:3         13:17
days 25:11,21    Division 1:3        Evi 3:13         Falls 34:8,9,13   front 8:19 11:18
dead 25:18         4:11              evidence 21:24   far 16:19 17:22      15:7
December 3:13 Dixon 3:13             exactly 8:9        18:12           full 5:13 40:19

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 15 of 19
                                     TOM McMAKIN
                                                                                   Page 44

fun 30:5             19:23 25:18,22 hour 1:19             30:25 38:3,11         38:16
function 18:10       32:22          Hum 11:3              38:16              little 9:9 16:9
funny 24:1         guys 19:25       hut 8:23 32:8                               19:22 30:11
further 9:9          20:19                                       K              31:11
  19:11,17 35:1                              I           keep 30:1,2,16      live 5:15 34:9
                           H        Ian 2:10 3:3         kid 17:10           locate 35:23
        G          H 3:5              4:24               kids 17:5           located 4:13
gaining 12:7       hand 8:10 36:11 icy 18:17 27:13       kind 8:3,4,4,19        37:8
Gallatin 41:4,6      41:20          idea 31:8              12:16 13:23       location 13:10
getting 29:22      happen 33:9      Ideas 5:20,21          16:17 18:6,9,9    log 16:24,25
  30:25 32:22      happened 15:20     6:22                 33:15                24:19 26:21
give 20:14 25:11     16:3 21:16,19 identification        knew 8:22              27:11
  26:9               22:21 24:12      21:3 23:3          know 7:14 8:21      look 7:7 8:16
given 23:14          25:22 33:12      25:25 36:9           12:8,15,21,21        11:23 12:9
  40:20            hard 12:22       identify 4:20          12:23 18:4,15        15:24 26:10
giving 22:11         16:12 31:15    identifying 28:9       20:4 21:14,15        38:10
  32:21            hardship 34:8    imagine 30:13          22:2,2,3,6,6,8    looked 16:15,22
go 11:7 13:18,19     34:10,12         30:17                24:4,14 29:15     looking 9:2
  16:13,19 18:23   Hazards 35:19    imcintosh@cr...        30:21,23 31:6        11:17 22:8
  20:13,16 21:25     35:22            2:13                 31:11 32:17          27:17,19 37:4
  22:23 23:4       head 24:8,19,20 immediately             38:8                 37:18,19
  26:9 30:8        held 4:12          17:1               knowledge 8:1       Loop 24:18
  34:18            help 5:22 16:14 immobilized             29:21             lot 14:10,10
God 16:23            31:25            32:22              knows 31:13            32:10
goes 8:18,21       helpful 22:17    impression                               lots 28:11 35:10
going 8:10 9:16      32:4,4           14:21                       L          low 7:9 10:14
  14:25 15:3,16    hereinbefore     influenced 34:2      landed 16:4,25      lower 15:16
  20:13,17 29:25     40:21          initiated 27:8          24:19 27:5       lucky 32:19
  30:2,17,22       hereunto 41:19 ink 40:18              Lane 5:16
  31:4 35:13       high 7:9 12:17   instance 1:16        large 5:22                 M
  36:11,20 38:6      12:18 13:24    intentions 30:21     launched 15:22      Mac 2:11 4:25
  38:8,14,16         14:22,24,25    intermediate         Law 2:5             Makin 10:17
good 7:7,25          31:5,12 38:15    7:9 13:16,22       learned 6:7         male 26:6
  17:23 28:20,22   highway 24:14    involving 6:7           12:11            mark 4:18 20:16
  31:10              24:15                               left 9:18 21:15      22:23
granular 27:14     hill 12:14 21:22          J              21:18 30:11,12   marked 8:11
gravel 27:4,15       30:22 31:5     January 1:19            37:9              9:10 11:15
  27:20,25 28:4      32:23 38:14      4:15               legs 31:14           21:3 23:3
Great 34:8,9,13    hit 18:7,11      Jeske 1:21 4:17      let's 6:17 23:19     25:25 26:2,22
groomers 7:7         21:22 22:6       41:5                  26:24 27:1        35:14 36:9,12
group 7:16 9:7       24:17 38:2     John   1:5 2:3 4:8   letter 3:13         Marla 1:21 4:17
groups 7:16        hits 26:14 27:2    6:8 7:23 12:11     life 34:17           41:5
guess 10:12        hitting 31:14    July  34:9           Light 8:2           mass 17:7
  31:10 32:9       honest 20:4      jump   15:1,4,25     lightly 12:24       material 40:17
guessing 30:25     hotdogging         16:6,7 17:21       LINE 40:2           McIntosh 2:10
guy 12:16 19:22      14:23            18:3 24:17         lip 27:3,5,13        3:3 4:24,24


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 16 of 19
                                     TOM McMAKIN
                                                                                Page 45

 5:11 13:18,20      31:14            33:4                41:16            place 4:7 23:10
 14:1 19:9         moment 30:18    observed 18:1       parallel 30:15       40:20 41:12
 20:18,20,22       Montana 1:2,18    38:10             part 18:14         plaintiff 1:6 2:3
 21:23 22:1         2:6 4:11,14    obstacles 29:10     partners 6:23        4:8,23 33:8
 25:3 26:25         5:16 41:2,7,23 obvious 10:9          7:15             planned 29:18
 30:3 33:4 35:5    Moon 8:2          15:6,7            party 12:1         plays 18:10
 36:4,10,17        morning 7:19    off- 23:8           patchy 29:10       please 4:20 5:2
McKinsey 5:24       24:17          offices 1:17 4:13   path 13:13           5:12 36:13
McMAKIN            Morris 2:11     oh 10:10 16:23      patient 23:23,24   PLLP 1:17 2:11
 1:12,15 3:2 4:7    4:25             19:23               23:25 24:3,13    possible 29:1
 5:6,13,14,15      mouth 16:22     okay 6:10,16          25:15              32:23
 5:17 10:18        move 24:21        7:18 8:7,10 9:8   patrol 3:11 8:23   posted 28:7
 18:22 19:9,15     moving 8:5,7      11:13 12:2,6        17:9,14,15       practical 34:6
 35:6 36:11         30:15            12:19 13:6,14       25:8 32:8        prepared 33:20
 38:17 40:14,25    MT 2:13           15:13,20 20:2     patroller 31:17    presuming 34:7
mean 7:17 8:22                       20:6,8,21,23      patrollers 31:22   pretty 31:10
 12:19 13:5               N          21:8,17,21          31:24 32:11,12   prevented 15:14
 17:3 22:2,8,19    N 3:1             22:14 25:13,15    pen 20:14            15:17
 24:24 29:17       name 5:12,13      25:16 26:2,6,9    people 6:21 7:11   previously 8:11
 33:6              named 41:13       26:17,21 27:10      7:15 12:25         9:10 11:15
medical 32:18      neck 17:1 24:20   27:17,25 28:4       17:4,6,7 20:5      35:14
meet 32:8          netherworld 7:9   28:13,23 29:2       20:10,11 30:1    prior 29:22
memories 29:1      newspaper         29:13,24 30:6     Perfect 21:11      probably 7:5,15
memory 28:22        25:20            30:20 31:6,20     person 6:7 11:20     10:16 16:19
mentioned          normally 29:24    33:2,13,18          12:10 13:11        17:23
 40:21             north 8:18        34:1,5,16           26:13 32:17,18   Procedure 1:20
Meyer 1:5 2:3      northeastern      36:16 37:13,15      32:19 36:15      proceedings 4:1
 4:8 6:8 12:11      8:4              38:19               37:11            professional
 12:14 13:6        nose 24:22      old 7:6             perspective 8:20     5:22
 14:2,6,12,15      notarial 41:20  Onward 39:8           37:10,10,11      Profitable 5:20
 14:19 15:14,20    Notary 1:21     open 16:21          phone 17:11          5:21 6:21
 17:19 20:8         41:5,23          24:22 30:10         33:7             Public 1:21 41:6
 21:22 26:14,22    notes 18:24     option 30:9,11      photograph           41:23
 38:2              number 4:9 8:12 oral 1:11,15          3:10,14,15       pursuant 1:20
Meyer's 7:23        9:11 11:15       40:20               9:10,20 11:14    put 32:5 33:22
 9:1,23 16:13       20:21 21:2     orders 32:21          11:14 37:19
 18:2,19 20:3       23:2 25:24                         photographs               Q
 30:21 31:6         31:24 35:25            P             11:17 36:12      quality 18:16
 38:6               36:4           p.m 1:19 4:16         37:22             32:16
mind 21:8 32:14    Numbers 36:8      39:14             picture 9:8 20:9   question 8:4
 38:6,8                            P.O 2:5,12            20:11 21:12       17:23 28:20
minute 15:19              O        packed 18:8           35:17 37:13       34:6 37:5,6
 36:13             O 3:5             36:25             pictured 37:11      38:5
minutes 18:24      Objection 13:17 page 3:2 29:8       pictures 12:23     questions 18:23
moguled 12:24       21:23 25:3       40:2                27:19 39:2        19:11,17 22:19
moguls 13:1,3       26:25 30:3     pages 40:16         PIE 6:21            26:11 35:2,7


                       BRIDGER COURT REPORTERS, INC.
                               (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 17 of 19
                                     TOM McMAKIN
                                                                                Page 46

  36:1,2,20         34:18,20,24      rocks 21:22 22:5   24:13               12:21,25 13:9
  38:18             41:16              22:6 24:17     seconds 31:12         13:16,24 14:16
quick 23:5 34:19 referring 28:2        26:14,21 28:1  see 9:16 10:5,11      17:8,9,14,15
quickly 17:16,17    37:1               29:11 36:1       10:14,14,20         18:2,15,20
  17:18 32:23     refers 24:3,15       37:16,20,23,25   11:23 12:10         25:7 27:2
quite 18:8,8        29:15              38:1             16:20 21:22         28:21 29:5,8
  31:23           registered 22:7    roll 20:19         22:17 25:20         29:12,24 30:12
                  relation 20:3      rotated 24:19      27:20 35:15,17      31:12,16,22,24
        R           33:19            rough 12:22        37:23 39:1          32:7,8,10,11
R 3:5,5,5 41:1    relevance 33:4       18:11,17 27:3  seeing 35:13,21     skied 7:22,24
rate 14:24 15:16 remember 7:22       roughly 8:18     senior 32:16,18       8:1,25 9:22
  31:5,12 38:15     7:24 16:8 17:3     20:5 21:4,6,14 sentence 23:24        10:1 11:5 14:9
RE-EXAMIN...        17:3 35:11,12      21:18            24:11,13            14:10,11 18:6
  35:4 38:21      REMEMBER...        roughness 18:12  services 5:22         30:7 35:9
reached 14:13       1:14             Rules 1:20       set 4:7 41:19       skier 7:7 13:16
read 23:19,20     reported 41:13     run 7:24 8:3,5   seven 33:5            13:22 14:23
  24:24 35:18     reporter 1:21        8:24,25 10:2   shaking 16:21         24:9 31:10
  40:16             4:17 41:5          10:24 11:2,8   sheet 40:18         skiers 11:23
ready 30:25       Reporting 4:18       13:7 14:9,10   shorthand 41:14     skiing 6:2,24 7:4
real 23:4 34:18   representation       14:11,19 31:12 shortly 7:23          7:5,12,19 8:3
really 16:11        25:7 26:18                          8:25 9:22           10:20 11:9
  21:20 25:18       33:16                    S        show 9:8 11:13        12:2,14 13:6
  33:10           rescheduled        S 3:5              35:14               13:14,23,23
reason 16:5         33:9             safely 10:23     shown 8:14,24         14:7 18:20
recall 20:4 21:13 RESERVED             11:1 14:15       9:13 10:2,24        30:5,14 31:7
  21:20 22:11,14    39:17              15:21            11:20 13:7,11     skill 41:17
  25:6,10,12      residing 41:24     saw 9:22 12:13     14:19 35:15       skis 24:6,18
  26:3,6,8,13     Resort 1:8 2:9       12:14 14:11,19   36:18 37:7,25       29:15 32:1,1
  28:11,14,16,17    4:9 6:3 8:6        16:24 17:25    shows 9:21 17:8     Sky 1:8 2:9 3:11
  28:18 32:11     rest 9:6 11:25       22:3,3 31:11   sic 10:17             4:9 6:3,19 8:3
  35:13,21 36:2     33:14              35:10 38:15    side 15:8,9           8:6,8 22:12
  36:3            restate 25:4       saying 16:8        18:10,12 27:13      25:7,10 26:4
recalled 35:8     rested 9:4,5         21:14 27:6       27:15               26:14,19 31:17
recess 19:6       reverse 11:7         28:11 32:12    sideways 37:16        31:18 35:9
  34:23           review 36:13         35:11,12       sign 28:15 35:15    Sky's 32:24
recognize 8:14    right 9:18 10:13   says 24:11,13,23   35:17,18,24       slick 18:17
  9:13 36:18        16:10 17:5,12    scene 31:24        38:24 39:1        sliding 30:14
  37:6              17:12 19:15        32:20          SIGNATURE           slope 8:17,20
recollection 8:1    22:20 23:23,25   scheduled 33:8     39:17               9:3,4 12:17,20
  8:5 12:24 27:4    24:7,9,10        scheduling       signed 40:19          14:24 22:9
  27:12 28:16       28:25 30:5,8       33:15,16       signs 28:5,9,11       24:10,16 27:2
  31:19 32:18       31:11 34:17      seal 41:20         35:10,21            32:6
  33:11             38:9             season 10:20     ski 3:11 6:3,6,11   slow 14:12 15:5
record 4:21       road 8:17 9:5,15     22:4 27:18       6:23 7:2,23,24    slowed 29:21
  18:24 19:3,8      24:18,18 27:12     28:12 35:10      8:23,24 9:1,23      31:3
  23:4,6,11         28:10 29:15,17   second 14:21       10:2,23 11:8      slowing 15:14

                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 18 of 19
                                       TOM McMAKIN
                                                                                 Page 47

smaller 7:16        states 1:1 4:10    4:6 5:1 19:3,7      24:21 33:11        9:5,15
snow 10:13 16:4       35:18            23:6,11 34:20       34:21,25 35:2    tree 27:6 29:11
  16:18 18:16       steep 8:17 9:3     34:24 39:9          39:10 40:20      trees 10:11,15
  20:9 27:3,14      sticking 10:12   tell 6:18 12:22       41:12              22:5
  29:10 36:25       stop 11:18 29:18   24:4              times 33:2         trial 34:7
someone's 13:2        29:25          telling 26:13       to-wit 4:2         tried 17:19,20
son 30:14           stopped 9:5 10:2 tend 13:1           toboggan 32:3,5    trip 18:18 29:12
sort 8:20 9:3,6       11:11,22 15:15 tented 8:2            32:23            trouble 16:23,24
  10:12,14 12:18      15:18 22:9     term 29:6           today 19:10 34:7   true 40:19 41:16
  12:22 13:22         24:5 29:14     testified 5:8       Today's 4:15       truth 41:10,10
  14:23 17:7        stopping 15:15     30:24             told 12:15 22:15     41:11
  18:6 37:21          29:25 30:17    testify 34:9 41:9     25:7             trying 15:25
sound 24:23         straight 13:4    testifying 21:24    Tom 1:12,15 3:2      16:5,11 17:20
south 1:17 2:12       30:8 31:4        39:2                4:7 5:6,13         32:4 38:2,11
  8:18 24:7           38:14          testimony 4:2         23:20,25 40:14   turned 24:8
speaking 27:20      strong 12:24       10:1 29:14          40:25            turning 31:4
specific 28:15        31:14            34:3 41:16        topography         two 27:7 33:6
specifically        stuck 32:14      thank 6:1 10:17       18:7               36:11 38:20
  22:16             stuff 22:4         10:17 19:1,9      tough 7:7          type 10:19
speed 12:18         stumps 10:12,14    19:10 35:2,3      track 9:16 10:2    typewriting
  14:24 15:17,18      29:11            38:17 39:4,6,7      10:6,24 11:2,5     41:15
  18:19 30:2,17     subset 9:7       Thanks 19:12          11:8,11,19       typewritten
  31:5,13           substantive      the-record-dis...     13:10,13 14:13     40:16
split 14:21           33:11,18         23:9                14:16,20 15:1
spoke 26:3 33:6     successfully     thereon 40:18         15:3,6,9,15,21           U
spoken 31:17          11:7 16:8      thighs 13:3           16:1,12,17       Uh-huh 8:13
  32:24 33:2        Sunday 3:13      thin 29:10            17:7,21 18:4,7    9:12 20:15
spouses 6:23        super 22:18      thing 10:19           18:8,12 20:3      21:10
square 7:7          sure 6:15 8:16     16:12 24:1          24:5,7,15,16     uncharacteris...
ss 41:3               15:18 23:20      29:17               26:15 27:2,12     16:9
standing 13:10        24:10 29:7     things 10:12          28:9,15 29:15    unclear 24:2
  14:13 20:2        surprise 21:16     19:16 29:16         29:17 30:1,11     29:2,4
  23:20,25 24:4     sworn 5:2,8 41:9 think 6:20 11:6       30:14,15 36:1    unconscious
  32:13 37:12                          24:24 30:4          36:21,24,24       24:20
Star 5:16 24:18             T          32:1 33:6           37:12,17 38:3    understand 6:2
start 6:17          T 3:5,5 41:1,1   Thomas 5:13           38:12,15          9:25
started 12:5        take 26:10 30:11 thought 15:3        transcribed        ungroomed 8:19
  16:17               32:2 36:13       16:5,6,11 17:1      41:14             15:11 22:3
state 5:12 41:2,7   taken 1:16 4:2     17:20 18:11       transcript 40:19   United 1:1 4:10
  41:23               6:22 9:9 19:6    25:17 38:2        transition 11:2    Unmarked
statement 3:11        34:23 41:12    three 19:25 20:5    transitioned        35:19,22
  22:15 23:15,18    talk 6:10,13       20:10,11            14:19 15:21      unplowed 15:11
  25:11 26:18         31:21          throwing 29:6       transpired          15:11
  28:2 32:9         talking 28:1     time 4:6,16 6:20      14:22            unskied 15:12
statements            29:8             7:3 19:4,8,10     traverse 16:18      16:18 18:17
  22:11             TECHNICIAN         19:11 23:7,12     traversing 8:17    uphill 11:23


                        BRIDGER COURT REPORTERS, INC.
                                (406) 582-0668
  Case 2:18-cv-00002-BMM Document 239 Filed 03/08/21 Page 19 of 19
                                    TOM McMAKIN
                                                                                  Page 48

 12:9 24:9        way 13:1 26:23      11:6 12:5        2:15 39:10,14              6
 37:18              30:23             15:10 19:2       20-21 3:10         65 3:10 20:22,23
upward 39:8       we're 19:3,7        20:7,12 21:7     2015 3:13 6:3,19     20:24 21:2
use 15:1,3          23:6,11 29:7      22:18,18 29:4      35:9,22          66 3:11 22:23,24
                    34:6,20,24        29:23 31:2       2020 1:19 4:15       23:2,14
        V           36:4              33:14              40:22 41:21      67 3:13 25:24
vague 25:3        we've 33:10       years 7:5          2023 41:25           26:3,10
  26:25 30:3      went 8:22 22:8    Yep 9:19 19:24     21st 1:18 4:15     68 3:14 36:4,8
vaguest 28:25       32:6 38:7         20:1,20          22-23 3:12           36:12,15,19
versus 4:8        whatnot 22:5      younger 17:4,6     24 3:6 8:12,15       37:7,10,13,16
video 4:6,7,12    WHEREOF             17:6               8:25 13:7          37:22 38:1
  5:1 19:3,7 23:6   41:19                                14:20 19:19      69 3:15 36:8,12
  23:11 34:20,24 Whoa 16:10                Z             27:22              36:19 37:1,7,9
  39:9            wide 8:20 16:21                      246-1067 2:7         37:19,22 38:1
videographer      wife 12:15               0           25 3:7 9:11,14
  4:19            Wilson 5:13       04 41:25             9:21 10:3,6,24            7
videotaped 1:11 witness 3:11 5:1                         13:7 14:20
  1:14 39:13                               1                                       8
                    5:7 6:6 13:19                        19:24 20:6
videotaping                         1 20:17                               8 3:6
                    13:21 19:12                          27:22
  34:6                              1:34 1:19 4:16
                    21:4 22:2                          25-26 3:13
view 37:16                          1:50 19:4                                     9
                    23:15,17 27:1                      27 3:6,7
vs 1:7                              1:51 19:8                             9-10 3:7
                    27:11 30:4,7                       29 3:7 11:16,20
                                    1:55 23:7
                    33:5,14 35:3                         13:11
       W                            1:56 23:12
                    36:14,16 41:8
wait 29:25                          10 17:23 18:1              3
                    41:17,19
waiting 9:6                         10:00 7:18         30 6:21
                  witnessed 7:23
  11:25                             10969 2:12         305 5:16
                    9:1
Walas 2:4,5 3:4 wmorris@cro...      11 3:7 6:3,19      35 3:3,6
  4:22,22 13:17                       35:9,22          36-37 3:14,15
                    2:14
  19:14 20:19,21 word 23:21         11th 30:20         38 3:4,6
  20:23 21:5,25 words 11:4          12 17:7
  22:10,22 23:4                     12/11/15 3:12              4
                    31:25
  23:13 25:4,5                      13 3:7,13          40 7:15
                  work 5:18
  26:1 27:10,16 wouldn't 21:16      13-14 3:6,7        40- 40:16
  30:6,19 33:13 wreck 6:6,11,12     18-CV-00002-...    406 2:14
  33:17 34:18                         1:7 4:10         4591 2:5
                    7:24 9:1,23
  35:1 36:6,15                      19 3:4,6,6,7
                    11:4 18:2,20                              5
  38:20,22                            35:15,16 38:23
                    20:3,8 31:21
want 6:10,12                        19-20 3:7          5 3:3
                  wrecked 26:22
  11:13 19:15                       1915 1:17 2:12     501 2:7
  29:7 30:16              X           4:13             556-1430 2:14
wanted 15:19      X 3:1,5           19th 1:18 2:12     58 7:4 17:6
  16:7                                4:13             59718 1:18
warning 28:5              Y                            59719-0969 2:13
wasn't 27:11      yeah 7:4 8:6,9            2          59772 2:6
  28:17 31:4        9:15 10:10      2:10 34:21,25


                      BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
